Case 1:16-cr-00614-AMD Document 231 Filed 03/22/19 Page 1 of 2 PageID #: 4708
                                                       U.S. Department of Justice


                                                       United States Attorney
                                                       Eastern District of New York
AAS/ICR/CRH                                            271 Cadman Plaza East
F. #2015R01787                                         Brooklyn, New York 11201


                                                       March 22, 2019

By ECF

The Honorable Ann M. Donnelly
United States District Judge
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

               Re:     United States v. Dan Zhong
                       Criminal Docket No. 16-614 (AMD)

Dear Judge Donnelly:

                The government respectfully requests that the Court not dismiss any alternate jurors
until the conclusion of the forfeiture phase of the trial.

               It is well established that “the right to a jury verdict on forfeitability does not fall
within the Sixth Amendment’s constitutional protection” because it is an aspect of the sentence,
not an element of the underlying crime. Libretti v. United States, 516 U.S. 29, 49 (1995); see also
United States v. Stevenson, 834 F.3d 80, 86 (2d Cir. 2016) (holding that Libretti remains
controlling law). Rather, the right to a jury determination of forfeiture derives from Federal Rule
of Criminal Procedure 32.2(b)(5), which provides that upon a party’s timely request, “the
government must submit a proposed Special Verdict Form listing each property subject to
forfeiture and asking the jury to determine whether the government has established the requisite
nexus between the property and the offense committed by the defendant.”

                 Notably, should one or more members of the jury become unable to serve during
the jury’s deliberations regarding forfeiture, the Federal Rules of Criminal Procedure permit the
Court to substitute the unavailable juror or jurors with alternate jurors. Rule 24(c)(3) provides that
if “[i]f an alternate replaces a juror after deliberations have begun, the court must instruct the jury
to begin its deliberations anew.” Alternatively, the Court may, pursuant to Rule 23(b)(3), “permit
a jury of 11 persons to return a verdict, even without a stipulation by the parties, if the court finds
good cause to excuse a juror.” See United States v. Cantu, 167 F.3d 198, 207 (5th Cir. 1999)
(identifying no error in allowing an eleven-person jury to decide forfeiture after deciding the guilt
phase of trial).

              In sum, should it become necessary to replace one or more jurors who are, for
whatever reason, unable to continue during deliberations regarding forfeiture, the continued
Case 1:16-cr-00614-AMD Document 231 Filed 03/22/19 Page 2 of 2 PageID #: 4709



presence of alternate jurors would provide the Court flexibility to permit a jury of eleven persons
to proceed or to further replenish the jury as necessary. Accordingly, the government respectfully
requests that the Court not dismiss the alternate jurors until the conclusion of the forfeiture
proceedings.


                                                     Respectfully submitted,

                                                     RICHARD P. DONOGHUE
                                                     United States Attorney

                                             By:      /s/ Ian C. Richardson
                                                     Alexander A. Solomon
                                                     Ian C. Richardson
                                                     Craig R. Heeren
                                                     Assistant U.S. Attorneys
                                                     (718) 254-7000

cc:    Defense counsel (by ECF)




                                                2
